3520 Broadway/ Box 219139 / Kansas City, Missouri 64121-9139 Telephone: (816) 753-7000 July 16, 2010 Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:Kansas City Life Insurance Company File No. 001-33348 Dear Mr. Rosenberg, We acknowledge receipt of your letter dated July 8, 2010, which included a requested response date within ten business days.Because we are in the process of preparing the Company’s 10-Q for the period ended June 30, 2010, we intend to respond to your letter of July 8, 2010 on or before August 13, 2010. Sincerely, /s/ Tracy W. Knapp Tracy W. Knapp Senior Vice President, Finance
